DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant's response filed on March 30,2022 and June 13, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “the thermal interface material thermally coupling the heat dissipation element to the semiconductor package with first sides of the first fill particles physically contacting the encapsulant of the semiconductor package and with second sides of the first fill particles physically contacting the heat dissipation element, wherein one of the first fill particles has a thickness as large as a thickest portion of a remainder of the thermal interface material after the placing the heat dissipation element; and annealing the thermal interface material, wherein the first fill particles are solid between the applying the thermal interface material and the annealing the thermal interface material” as recited in independent claims 1 and 8; and “a packaged semiconductor device embedded in an encapsulant, wherein the thermal interface material has a second primary fill particle positioned above the encapsulant, the second primary fill particle extending from a third interface between the second primary fill particle and the encapsulant to a fourth interface between the second primary fill particle and the heat dissipation element and secondary fill particles, wherein the thermal interface material has a secondary heat transfer path through the core material and at least one secondary fill particle, the at least one secondary fill particles being fully surrounded by the core material, the secondary heat transfer path extending from a first point along the packaged semiconductor device different from the first interface to a second point along heat dissipation element different from the second interface”, as recited in independent claim 15.
Claims 2-7, 10-14, 16-21 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811